The offense is receiving stolen property; the punishment, confinement in the penitentiary for two years.
It appears from the transcript that the trial was held November 27, 1936. The caption indicates that the term of court at which appellant was convicted began March 4, 1935, and adjourned March 23, 1935. The caption is manifestly incorrect. Hence the appeal must be dismissed.
The appeal is dismissed.
Appeal dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                 ON MOTION TO REINSTATE APPEAL.